Whiteield, C. J.,
delivered the opinion of the court.
There is no merit whatever in the assignment of error on the direct appeal. So far as w:e .can discern, this has been a contest *293for delay, pure and simple. Wherefore the decree on the direct appeal is affirmed.
On the cross-appeal we think the court erred in not allowing counsel fees for such services as were rendered in procuring a dissolution of the injunction, and in not allowing the printer’s fees proven to have been paid for the advertisement. Of course, no such sum as $800 should be allowed. Only such a fee as 'is proper for the services rendered in and about the procuring of the. dissolution should be allowed. The counsel fees on the merits are secured in the note itself, and are not to be confused with the mere services on the hearing of the motion to dissolve.
The decree on the cross-appeal is reversed, and the cause remanded for further proceedings in accordance with this opinion.

Reversed and remanded. ■